OVERTON, Justice.
We have for review C.P. v. State, 505 So.2d 616 (Fla. 3d DCA 1987), in which the district court, citing State v. McGee, 494 So.2d 255 (Fla. 2d DCA 1986), affirmed the charge of possession with intent to sell less than twenty grams of cannabis as a third-degree felony, rather than a first-degree misdemeanor. We accepted jurisdiction on the basis of acknowledged conflict with Franklin v. State, 346 So.2d 137 (Fla. 1st DCA 1977). In our recent decision in McGee v. State, 509 So.2d 1102 (Fla.1987), we resolved the conflict in accordance with the district court’s view in the instant case. *983Accordingly, we approve the decision of the district court.
It is so ordered.
McDonald, C.J., and EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.